Citation Nr: 0504774	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  01-09 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran retired from active military duty in December 
1962, after serving more than 20 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
duodenal ulcer disease.  A timely Notice of Disagreement was 
received in November 2000.  A Statement of the Case was 
issued in September 2000.  A timely appeal was received in 
November 2000.  Supplemental Statements of the Case were 
issued in December 2001 and July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

The record shows that in 1963, the veteran was awarded 
service connection for a disability characterized as 
conversion reaction, manifested by a history of precordial 
pains and gastric malaise.  In pertinent part, this was based 
on a review of the veteran's service medical records that 
showed numerous complaints of gastrointestinal symptoms.  
Post service medical records since then have likewise 
documented similar complaints.  Indeed, these complaints 
contributed to the 1975 increased evaluation (from 
noncompensable to 30 percent) of the veteran's conversion 
reaction.  Later records show that this disability was re-
characterized in 1992, when it was identified as anxiety 
reaction, not otherwise specified with strong depressive 
features.  Also at that time, its evaluation was increased to 
50 percent.  

In any event, medical records from the mid to late 1990's 
show the presence of an ulcer and include divergent opinions 
as to its cause.  None of those offering opinions, however, 
have addressed this question in the context of the veteran's 
decades long history of gastrointestinal complaints, 
including in service.  This should be accomplished.  

Since it is necessary to remand this case for an examination, 
the Board concludes further efforts must be made to obtain 
possibly relevant evidence, as detailed below.

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the appellant that he 
should submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession.  See 38 C.F.R. § 3.159(b).

2.  The RO should ask the veteran to complete 
a release form authorizing VA to request 
copies of his treatment records from his 
private gastroenterologist, who has treated 
him from May  1992 to the present.  These 
medical records should then be requested, and 
the RO should specify that copies of the 
actual treatment records, as opposed to 
summaries, are needed.  The veteran should be 
informed that he could also obtain these 
records himself and submit them to the RO.  
All efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.  

3.  Obtain the veteran's medical records from 
the VA Medical Center in San Juan, Puerto 
Rico, for treatment for complaints related to 
his stomach problems from January 2002 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility should provide a negative response if 
records are not available.

4.  When the above development has been 
accomplished and any available evidence 
has been obtained, the veteran should be 
scheduled for a VA gastrointestinal 
examination.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination and a 
notation that it was reviewed should be 
included in any report provided.  
Indicated tests should be accomplished 
and for each gastrointestinal disorder 
found, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent probability) related to 
complaints noted in service, and/or 
caused or aggravated by the veteran's 
service connected psychiatric disorder, 
and/or caused or aggravated by medication 
used to treat the veteran's service 
connected psychiatric disorder.  In the 
opinion provided, the examiner should 
include comments on the relationship, if 
any between the veteran's in service 
gastrointestinal complaints, his post 
service gastrointestinal complaints and 
current disability.  A complete rationale 
for all opinions should be provided.  

5.  Then, after ensuring the VA examination 
report is complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim.  If such action 
does not resolve the claim, a supplemental 
statement of the case should be issued to the 
veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

